

	

		II 

		109th CONGRESS

		1st Session

		S. 486

		IN THE SENATE OF THE UNITED STATES

		

			March 1, 2005

			Mr. Lieberman (for

			 himself and Mr. Dodd) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To require the Secretary of the Navy to

		  procure helicopters under the VH–3D presidential helicopter fleet replacement

		  program that are wholly manufactured in the United States. 

	

	

		

			1.

			VH–3D presidential helicopter fleet replacement program

			 procurement requirement

			

				(a)

				In general

				The Secretary of the Navy may

			 not enter into a contract for the procurement of a helicopter under the VH–3D

			 presidential helicopter fleet replacement program unless the contract requires

			 the helicopter to be wholly manufactured in the United States from parts wholly

			 manufactured in the United States.

			

				(b)

				Existing contracts

				If a contract entered into

			 after December 31, 2004, and before the date of the enactment of this section

			 does not meet the requirements described in subsection (a), the Secretary of

			 the Navy shall terminate such contract.

			

